Citation Nr: 0510545	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-24 645	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus, type II, with diabetic 
retinopathy and neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The veteran filed a timely notice 
of disagreement in April 2003.  Thereafter, the RO issued a 
statement of the case (SOC) in August 2003, and the veteran 
perfected his appeal by filing a timely VA Form 9 in August 
2003.

In April 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the VCAA, first, VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2004).  Second, VA has a duty to notify the 
claimant as to any information and evidence needed to 
substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2004); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2004).  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Consistent with the VCAA, the Board finds that additional 
evidentiary development is necessary before final 
adjudication of the veteran's claim.

During his April 2004 hearing, the veteran indicated that he 
underwent eye examination two months prior to the hearing at 
the VA medical center.  The most recent eye examination 
associated with the veteran's claims file is dated in October 
2003, at least six months prior to the veteran's hearing.  
Furthermore, the October 2003 VA medical record shows the 
veteran was instructed to return in three months for an 
additional eye examination.

The veteran also noted that he was scheduled for an 
appointment with VA in May 2004, for determination of whether 
his diabetes has compromised his kidney function.  The 
veteran further noted during his hearing that he recently 
underwent neuropathy examination in connection with his 
diabetes mellitus.  He stated that this was no more than two 
weeks prior to his hearing in April 2004.  However, the most 
recent records associated with the veteran's claims file are 
dated in February 2004.

Since all complications of diabetes potentially affect his 
disability rating, the Board finds that a remand is necessary 
for the RO to request these VA records and associate them 
with the claims file for proper adjudication of his claim.

Additionally, during the Travel Board hearing, the veteran 
testified as having increased eye problems due to his 
service-connected diabetes mellitus.  He claims that his eye 
condition had worsened since his last VA examination.  He 
reports that his vision had decreased to the point that he 
could not pass a drivers visual examination test.  Given the 
veteran's assertion, schedule him for an eye examination to 
determine whether there is any increased eye impairment as a 
result of his service-connected diabetes mellitus.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should request the additional 
records the veteran referenced during his 
April 2004 Board hearing pertaining to his 
diabetes.  Specifically, the RO should request 
records of the veteran's treatment at the 
Albuquerque VA medical center (including the 
eye, renal, and neurology clinics) from 
October 2003 to the present.

2.  Schedule the veteran for a VA eye 
examination.  Ask the examiner to report on 
the current severity of any eye impairment 
associated with the veteran's diabetes 
mellitus.  

3.  Following the receipt of additional 
medical records, if it is determined that 
additional VA specialty examination(s) are 
needed, such should be scheduled.  Thereafter, 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


